— In an action to recover damages, inter alia, for fraud and breach of contract, the defendants appeal from an order of the Supreme Court, Orange County (Isseks, J.), dated February 25, 1982, which, upon reargument, granted plaintiffs’ motion to amend the complaint to increase the ad damnum clause and to submit a supplemental bill of particulars. Order affirmed, without costs or disbursements. Although we are affirming the order under review, we have not passed upon the merits of the theories propounded by the plaintiffs as the basis for increasing the ad damnum clause. Lazer, J. P., Gulotta, Brown and Boyers, JJ., concur.